            Case 1:20-cr-00135-DLF Document 37 Filed 09/07/21 Page 1 of 10

                                                       U.S. Department of Justice

                                                       Channing D. Phillips
                                                       Acting United States Attorney

                                                       District of Columbia


                                                       Judiciary Center
                                                       555 Fourth St., N.W.
                                                       Washington, D.C. 20530




                                                      August 10, 2021

Andrew Clarke
Counsel for Defendant Jason Charter

                       Re:    United States v. Jason Charter
                              Case No. 20-CR-135 (DLF)

Dear Mr. Clarke:

       This letter sets forth the full and complete plea offer to your client, Jason Charter,
( e e a e e e ed           a        c e          de e da ),          e O ce          e U ed S a e
A     e         eD       c     C     ba( ee a e a           e e ed a         eG e       e
O ce ). This plea offer expires on August 15, 2021. If your client accepts the terms and
conditions of this offer, please have your client execute this document in the space provided below.
Upon receipt of the executed document, this letter will become the Plea Agreement (hereinafter
 e e ed a           A ee e ). T e e                 e e a ea             :

       1.       Charges and Statutory Penalties

        Your client agrees to plead guilty to Count 1 of an Information charging your client with
to Restricted Building or Grounds, in violation of 18 U.S.C. §§ 1752(a)(2) and 1752(b)(2).

        Your client understands that a violation of 18 U.S.C. §§ 1752(a)(2) and 1752(b)(2) carries
a maximum sentence of one year of imprisonment; a fine of $100,000 or twice the pecuniary gain
or loss of the offense, pursuant to 18 U.S.C. § 3571(b)(5); a term of supervised release of not more
than one year, pursuant to 18 U.S.C. § 3583(b)(3); and an obligation to pay any applicable interest
or penalties on fines and restitution not timely made.




                                           Page 1 of 10
            Case 1:20-cr-00135-DLF Document 37 Filed 09/07/21 Page 2 of 10




subject to the substantially higher penalties provided for in the career-offender statutes and
provisions of the Sentencing Guidelines.

       2.       Factual Stipulations

        Y    c e a ee a e a ac ed S a e e                O e e a         a d acc a e de c be
     c e     ac      a d       e e        e e e to which your client is pleading guilty. Please
have your client sign and return the Statement of Offense as a written proffer of evidence, along
with this Agreement.

       3.       Additional Charges

       I c       de a               c e             ea    e ab e offense in the Information
pursuant to the terms of this Plea Agreement, the Government agrees to dismiss the charges in the
Indictment in this case. The Government will also dismiss pending cases 2020 CMD 7541 and
2020 CMD 7583 in D.C. Superior Court once your client is sentenced in this matter.

       4.       Sentencing Guidelines Analysis

       Your client understands that the sentence in this case will be determined by the Court,
pursuant to the factors set forth in 18 U.S.C. § 3553(a), including a consideration of the Sentencing
Guidelines. Pursuant to Federal Rule of Criminal Procedure 11(c)(1)(B), and to assist the Court in
determining the appropriate sentence, the parties agree to the following:

                A.     Estimated Offense Level Under the Guidelines

       The parties agree that the following Sentencing Guidelines sections apply:

       Count 1: Violation of 18 U.S.C. §§ 1752(a)(2) and 1752(b)(2)

       U.S.S.G. § 2B2.3(a)             Base Offense Level                            4
       U.S.S.G. § 2B2.3(b)(1)(A)       Specific Offense Characteristics
                                       Restricted Grounds                            2

                                                                     Total           6

       Acceptance of Responsibility

        The Government agrees that a 2-level reduction will be appropriate, pursuant to U.S.S.G.
§ 3E1.1, provided that your client clearly demonstrates acceptance of responsibility, to the
satisfaction of the Government,              c e     a c       , ad e e ce e e
this Agreement, and conduct between entry of the plea and imposition of sentence.

       Nothing in this Agreement limits the right of the Government to seek denial of the
adjustment for acceptance of responsibility, pursuant to U.S.S.G. § 3E1.1, and/or imposition of an
adjustment for obstruction of justice, pursuant to U.S.S.G. § 3C1.1, regardless of any agreement

                                           Page 2 of 10
         Case 1:20-cr-00135-DLF Document 37 Filed 09/07/21 Page 3 of 10




 e       ab e,        d        c e       e       da         c e              ea a e it is entered, or
should it be determined by the Government that your client has either (a) engaged in conduct,
unknown to the Government at the time of the signing of this Agreement, that constitutes
obstruction of justice, or (b) engaged in additional criminal conduct after signing this Agreement.

       In accordance with the above, the Estimated Offense Level will be at least 4.

               B.      Estimated Criminal History Category

       Based upon the information now available to this Office, your client has no prior criminal
convictions.

        Accordingly, your client is estimated to have 0 c        a                 a d      c e
Criminal History Category is estimated to be I ( e E        a ed Criminal H        Ca e      ). Your
client acknowledges that after the pre-sentence investigation by the United States Probation Office,
a different conclusion regarding        c e    criminal convictions and/or criminal history points
may be eac ed a d         c e      c      a                  a increase or decrease.

               C.      Estimated Guidelines Range

        Based upon the Estimated Offense Level and the Estimated Criminal History Category set
      ab e,        c e      e     a ed Se e c        G de e a e 0 months to 6 months (the
 E     a ed G de e Ra e ). I add              , e a e a ee a ,             a     U.S.S.G. 5E1.2,
should the Court impose a fine, at Guidelines level 4, the estimated applicable fine range is $500
to $9,500. Your client reserves the right to ask the Court not to impose any applicable fine.

        The parties agree that, solely for the purposes of calculating the applicable range under the
Sentencing Guidelines, neither a downward nor upward departure from the Estimated Guidelines
Range set forth above is warranted. E ce a              ded           e Re e a           A c
section below, the parties also agree that neither party will seek any offense-level calculation
different from the Estimated Offense Level calculated above in subsection A. However, the parties
are free to argue for a Criminal History Category different from that estimated above in subsection
B.

        Your client understands and acknowledges that the Estimated Guidelines Range calculated
above is not binding on the Probation Office or the Court. Should the Court or Probation Office
determine that a guidelines range different from the Estimated Guidelines Range is applicable, that
will not be a basis for withdrawal or recission of this Agreement by either party.

        Your client understands and acknowledges that the terms of this section apply only to
conduct that occurred before the execution of this Agreement. Should your client commit any
conduct after the execution of this Agreement that would form the basis for an increase in your
c e     ba e e e e e                   a       ard departure (examples of which include, but are not
limited to, obstruction of justice, failure to appear for a court proceeding, criminal conduct while
pending sentencing, and false statements to law enforcement agents, the probation officer, or the



                                           Page 3 of 10
             Case 1:20-cr-00135-DLF Document 37 Filed 09/07/21 Page 4 of 10




Court), the Government is free under this Agreement to seek an increase in the base offense level
based on that post-agreement conduct.

        5.       Agreement as to Sentencing Allocution

        The parties further agree that a sentence within the Estimated Guidelines Range would
constitute a reasonable sentence in light of all of the factors set forth in 18 U.S.C. § 3553(a), should
such a sentence be subject to appellate review notwithstanding the appeal waiver provided below.
The Government is offering no further allocution cap to your client.

        6.       Reservation of Allocution

        The Government and your client reserve the right to describe fully, both orally and in
        ,     e e e c         d e, e a e a d e             e          c e       misconduct, including
any misconduct not described in the charges to which your client is pleading guilty, to inform the
presentence report writer and the Court of any relevant facts, to dispute any factual inaccuracies
in the presentence report, and to contest any matters not provided for in this Agreement. The parties
also reserve the right to address the correctness of any Sentencing Guidelines calculations
determined by the presentence report writer or the court, even if those calculations differ from the
Estimated Guidelines Range calculated herein. In the event that the Court or the presentence report
writer considers any Sentencing Guidelines adjustments, departures, or calculations different from
those agreed to and/or estimated in this Agreement, or contemplates a sentence outside the
Guidelines range based upon the general sentencing factors listed in 18 U.S.C. § 3553(a), the
parties reserve the right to answer any related inquiries from the Court or the presentence report
writer and to allocute for a sentence within the Guidelines range, as ultimately determined by the
Court, even if the Guidelines range ultimately determined by the Court is different from the
Estimated Guidelines Range calculated herein.

        In addition, if in this Agreement the parties have agreed to recommend or refrain from
recommending to the Court a particular resolution of any sentencing issue, the parties reserve the
right to full allocution in any post-sentence litigation. The parties retain the full right of allocution
in connection with any post-sentence motion which may be filed in this matter and/or any
proceedings before the Bureau of Prisons. In addition, your client acknowledges that the
Government is not obligated and does not intend to file any post-sentence downward departure
motion in this case pursuant to Rule 35(b) of the Federal Rules of Criminal Procedure.

        7.       Court Not Bound by this Agreement or the Sentencing Guidelines

       Your client understands that the sentence in this case will be imposed in accordance with
18 U.S.C. § 3553(a), upon consideration of the Sentencing Guidelines. Your client further
understands that the sentence to be imposed is a matter solely within the discretion of the Court.
Your client acknowledges that the Court is not obligated to follow any recommendation of the
G e      e a e         e     e e c .Y         c e       de a d       a e e eG e              e
recommendation nor the Sentencing Guidelines are binding on the Court.




                                             Page 4 of 10
             Case 1:20-cr-00135-DLF Document 37 Filed 09/07/21 Page 5 of 10




        Y     c e ac         ed e a            c e    e      of a guilty plea to the charged offense
authorizes the Court to impose any sentence, up to and including the statutory maximum sentence,
which may be greater than the applicable Guidelines range. The Government cannot, and does not,
make any promise or representation as to what sentence your client will receive. Moreover, it is
   de      d a        c e          a e                 da          c e        ea               d e
Court impose a sentence that is outside the Guidelines range or if the Court does not follow the
G e       e      e e c      ec     e da      . The Government and your client will be bound by this
Agreement, regardless of the sentence imposed by the Court. Any effort by your client to withdraw
the guilty plea because of the length of the sentence shall constitute a breach of this Agreement.

        8.       Conditions of Release

        The Government and your client agree to recommend that the Court continue the current
e            c e    e ea e e d           c e      e e c           ca e.

        9.       Waivers

                 A.     Statute of Limitations

         Y     c e a ee          a,       d e c      c                         c e      ea
pursuant to this Agreement be vacated for any reason, any prosecution, based on the conduct set
forth in the attached Statement of Offense, that is not time-barred by the applicable statute of
limitations on the date of the signing of this Agreement (including any counts that the Government
has agreed not to prosecute or to dismiss at sentencing pursuant to this Agreement) may be
commenced or reinstated against your client, notwithstanding the expiration of the statute of
limitations between the signing of this Agreement and the commencement or reinstatement of such
prosecution. It is the intent of this Agreement to waive all defenses based on the statute of
limitations with respect to any prosecution of conduct set forth in the attached Statement of Offense
that is not time-barred on the date that this Agreement is signed.

                 B.     Trial Rights

        Your client understands that by pleading guilty in this case your client agrees to waive
certain rights afforded by the Constitution of the United States and/or by statute or rule. Your client
agrees to forego the right to any further discovery or disclosures of information not already
provided at the time of the en                  c e               ea. Your client also agrees to waive,
among other rights, the right to be indicted by a Grand Jury, the right to plead not guilty, and the
right to a jury trial. If there were a jury trial, your client would have the right to be represented by
counsel, to confront and cross-examine witnesses against your client, to challenge the admissibility
of evidence offered against your client, to compel witnesses to appear for the purpose of testifying
a d ee                e e de ce              c e      be a , a d c         e     e e      e     .I ee
were a jury trial and your client chose not to testify at that trial, your client would have the right to
  a e e                c ed a          c e       a e        e    c d         be e d a a           c e .
Your client would further have the right to have the jury instructed that your client is presumed
innocent until proven guilty, and that the burden would be on the United States to prove your
c e            be d a ea ab e d b . I                  c e      ee      d        a e a a,          c e

                                             Page 5 of 10
         Case 1:20-cr-00135-DLF Document 37 Filed 09/07/21 Page 6 of 10




     d a e e            a ea        c e     c    c    .Y     c e       de a d      a eF
Amendment to the Constitution of the United States protects your client from the use of self-
incriminating statements in a criminal prosecution. By entering a plea of guilty, your client
           a d       a      a e        e         c e          a a nst self-incrimination.

        Your client acknowledges discussing with you Rule 11(f) of the Federal Rules of Criminal
Procedure and Rule 410 of the Federal Rules of Evidence, which ordinarily limit the admissibility
of statements made by a defendant in the course of plea discussions or plea proceedings if a guilty
plea is later withdrawn. Your client knowingly and voluntarily waives the rights that arise under
these rules in the event your client withdraws        c e     guilty plea or withdraws from this
Agreement after signing it.

       Your client also agrees to waive all constitutional and statutory rights to a speedy sentence
and agrees that the plea of guilty pursuant to this Agreement will be entered at a time decided upon
by the parties with the concurrence of the Court. Your client understands that the date for
sentencing will be set by the Court.

               C.      Appeal Rights

        Your client agrees to waive, insofar as such waiver is permitted by law, the right to appeal
the conviction in this case on any basis, including but not limited to claims that (1) the statute to
which your client is pleading guilty is unconstitutional, and (2) the admitted conduct does not fall
within the scope of the statute. Your client understands that federal law, specifically 18 U.S.C.
§ 3742, affords defendants the right to appeal their sentences in certain circumstances. Your client
also agrees to waive the right to appeal the sentence in this case, including but not limited to any
term of imprisonment, fine, forfeiture, award of restitution, term or condition of supervised release,
authority of the Court to set conditions of release, and the manner in which the sentence was
determined, except to the extent the Court sentences your client above the statutory maximum or
guidelines range determined by the Court. In agreeing to this waiver, your client is aware that your
c e       e e ce a e         be de e      ed b     eC      . Rea         e ce a            e     a
what sentence the Court ultimately will impose, your client knowingly and willingly waives your
c e              a ea e e e ce,             ee e         ed ab e, e c a e              e c ce
made by the Government in this Agreement. Notwithstanding the above agreement to waive the
right to appeal the conviction and sentence, your client retains the right to appeal on the basis of
ineffective assistance of counsel, but not to raise on appeal other issues regarding the conviction
or sentence.

               D.      Collateral Attack

        Your client also waives any right to challenge the conviction entered or sentence imposed
under this Agreement or otherwise attempt to modify or change the sentence or the manner in
which it was determined in any collateral attack, including, but not limited to, a motion brought
under 28 U.S.C. § 2255 or Federal Rule of Civil Procedure 60(b), except to the extent such a
motion is based on newly discovered evidence or on a claim that your client received ineffective
assistance of counsel. Your client reserves the right to file a motion brought under 18 U.S.C.
§ 3582(c)(2), but agrees to waive the right to appeal the denial of such a motion.

                                            Page 6 of 10
         Case 1:20-cr-00135-DLF Document 37 Filed 09/07/21 Page 7 of 10




               E.      Hearings by Video Teleconference and/or Teleconference

        Your client agrees to consent, pursuant to the CARES Act, Section 15002(b)(4) and
otherwise, to hold any proceedings in this matter specifically including but not limited to
presentment, initial appearance, plea hearing, and sentencing by video teleconference and/or by
teleconference and to waive any rights to demand an in-person/in-Court hearing. Your client
further agrees to not challenge or contest any findings by the Court that it may properly proceed
by video teleconferencing and/or telephone conferencing in this case because, due to the COVID-
19 pandemic, an in-person/in-Court hearing cannot be conducted in person without seriously
jeopardizing public health and safety and that further there are specific reasons in this case that
any such hearing, including a plea or sentencing hearing, cannot be further delayed without serious
harm to the interests of justice.

       10.     Restitution

         Your client acknowledges that the total damage to the Equistrian Statue of Andrew Jackson
on June 22, 2020 was at least $34,000. Your client agrees as part of the plea in this matter to pay
restitution to the Department of Treasury in the amount of $2,600.

        Payments of restitution shall be made to the Clerk of the Court. In order to facilitate the
collection of financial obligations to be imposed in connection with this prosecution, your client
agrees to disclose fully all assets in which your client has any interest or over which your client
exercises control, directly or indirectly, including those held by a spouse, nominee or other third
party. Your client agrees to submit a completed financial statement on a standard financial
disclosure form which has been provided to you with this Agreement to the Financial Litigation
Uni       e U ed S a e A         e O ce, a d ec . If you do not receive the disclosure form,
your client agrees to request one from usadc.ecfflu@usa.doj.gov. Your client will complete and
electronically provide the standard financial disclosure form to usadc.ecfflu@usa.doj.gov 30 days
               c e      e e c .Y           c e a ee        be c ac ed b       eF a ca L a
U          e U ed S a e A           e    O ce,            de e e c        e,   c      ee a    a ca
statement. Upon review, if there are any follow-up questions, your client agrees to cooperate with
the Financial Litigation Unit. Your client promises that the financial statement and disclosures will
be complete, accurate and truthful, and understands that any willful falsehood on the financial
statement could be prosecuted as a separate crime punishable under 18 U.S.C. § 1001, which
ca e a add         a     e ea       ca ce a     a d a e.

      Y      c e e e         a        e   e U ed S a e A             e    O ce    b a a c ed
re            c e        de     e a ae       c e   ab               a     a    a ca b a
imposed by the Court or agreed to herein.

       Your client understands and agrees that the restitution or fines imposed by the Court will
be due and payable immediately and subject to immediate enforcement by the United States. If the
Court imposes a schedule of payments, your client understands that the schedule of payments is
merely a minimum schedule of payments and will not be the only method, nor a limitation on the
methods, available to the United States to enforce the criminal judgment. If your client is sentenced
  a e                   e b     eC      ,      c e a ee          a c ae        e B ea         P

                                           Page 7 of 10
         Case 1:20-cr-00135-DLF Document 37 Filed 09/07/21 Page 8 of 10




Inmate Financial Responsibility Program, regardless of whether the Court specifically imposes a
schedule of payments.

       Your client certifies that your client has made no transfer of assets in contemplation of this
prosecution for the purpose of evading or defeating financial obligations that are created by this
Agreement and/or that may be imposed by the Court. In addition, your client promises to make no
such transfers in the future until your client has fulfilled the financial obligations under this
Agreement.

       11.     Breach of Agreement

        Your client understands and agrees that, if after entering this Agreement, your client fails
  ec ca           e                    c     e e eac a d e e           e         c e       b a
under this Agreement, or engages in any criminal activity prior to sentencing, your client will have
breached this Agreement. In the event of such a breach: (a) the Government will be free from its
obligations under this Agreement; (b) your client will not have the right to withdraw the guilty
plea; (c) your client will be fully subject to criminal prosecution for any other crimes, including
perjury and obstruction of justice; and (d) the Government will be free to use against your client,
directly and indirectly, in any criminal or civil proceeding, all statements made by your client and
any of the information or materials provided by your client, including such statements, information
and materials provided pursuant to this Agreement or during the course of any debriefings
conducted in anticipation of, or after entry of, this Agreement, whether or not the debriefings were
  e         c a ac e ed a          -the- ec d deb e        ,a d c d               c e       ae e
made during proceedings before the Court pursuant to Rule 11 of the Federal Rules of Criminal
Procedure.

        Your client understands and agrees that the Government shall be required to prove a breach
of this Agreement only by a preponderance of the evidence, except where such breach is based on
a violation of federal, state, or local criminal law, which the Government need prove only by
probable cause in order to establish a breach of this Agreement.

        Nothing in this Agreement shall be construed to permit your client to commit perjury, to
make false statements or declarations, to obstruct justice, or to protect your client from prosecution
for any crimes not included within this Agreement or committed by your client after the execution
of this Agreement. Your client understands and agrees that the Government reserves the right to
prosecute your client for any such offenses. Your client further understands that any perjury, false
  ae e         dec a a     ,    b    c             ce e a               c e       b a          de
Agreement shall constitute a breach of this Agreement. In the event of such a breach, your client
will not be allowed to withdraw        c e     guilty plea.




                                            Page 8 of 10
         Case 1:20-cr-00135-DLF Document 37 Filed 09/07/21 Page 9 of 10




       12.     Complete Agreement

        No agreements, promises, understandings, or representations have been made by the parties
or their counsel other than those contained in writing herein, nor will any such agreements,
promises, understandings, or representations be made unless committed to writing and signed by
your client, defense counsel, and an Assistant United States Attorney for the District of Columbia.

       Your client further understands that this Agreement is binding only upon the Criminal and
S e      C     D               e U ed S a e A        e O ce           eD     c    C      b a. T
A ee e d e           b d eC         D                O ce a            e U ed S a e A         e
Office, nor does it bind any other state, local, or federal prosecutor. It also does not bar or
compromise any civil, tax, or administrative claim pending or that may be made against your client.

       If the foregoing terms and conditions are satisfactory, your client may so indicate by
signing this Agreement and the Statement of Offense, and returning both to me no later than
August 15, 2021.

                                                     Sincerely yours,



                                                     __________________________
                                                     Channing D. Phillips
                                                     Acting United States Attorney



                                             By:     __________________________
                                                     Christopher A. Berridge
                                                     Thomas G. Strong
                                                     Assistant United States Attorneys




                                           Page 9 of 10
        Case 1:20-cr-00135-DLF Document 37 Filed 09/07/21 Page 10 of 10




                                DEFENDANT S ACCEPTANCE

        I have read every page of this Agreement and have discussed it with my attorney, Andrew
Clarke. I fully understand this Agreement and agree to it without reservation. I do this voluntarily
and of my own free will, intending to be legally bound. No threats have been made to me nor am
I under the influence of anything that could impede my ability to understand this Agreement fully.
I am pleading guilty because I am in fact guilty of the offense identified in this Agreement.

       I reaffirm that absolutely no promises, agreements, understandings, or conditions have
been made or entered into in connection with my decision to plead guilty except those set forth in
this Agreement. I am satisfied with the legal services provided by my attorney in connection with
this Agreement and matters related to it.


Date:__________________               ______________________________
                                      Jason Charter
                                      Defendant


                            ATTORNEY S ACKNOWLEDGMENT

        I have read every page of this Agreement, reviewed this Agreement with my client Jason
Charter and fully discussed the provisions of this Agreement with my client. These pages
acc a e a d c           ee e           e e e A ee e . I c c            c e     de e        ead
guilty as set forth in this Agreement.


Date:__________________               ______________________________
                                      Andrew Clarke
                                      Attorney for Defendant




                                          Page 10 of 10
